Citation Nr: 0423115	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-34 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinitis, status post submucous resection and outfracturing 
of inferior turbinates with nasal antral windows.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1982 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
allergic rhinitis with a noncompensable rating, and granted 
service connection for bilateral tinnitus with a rating of 10 
percent.

The veteran appeared before the undersigned Veterans Law 
Judge at a travel board hearing in Indianapolis, Indiana, in 
March 2004.

The issue of entitlement to a compensable rating for allergic 
rhinitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current rating criteria for tinnitus, effective since 
June 13, 2003, provide for a maximum disability evaluation of 
10 percent for tinnitus.  Separate evaluations for each ear 
for tinnitus are expressly prohibited.  

2.  VAOPGCPREC 2-2003, issued prior to the current rating 
criteria, holds that separate ratings for tinnitus for each 
ear may not be assigned under Diagnostic Code 6260 or any 
other Diagnostic Code.  



CONCLUSION OF LAW

Tinnitus is no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the law, and not the evidence, is dispositive in this 
case, the Board finds that the VCAA is inapplicable.  

The Board finds that the law is against a grant of a rating 
greater than 10 percent for tinnitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  

For the period from June 10, 1999, to June 12, 2003, 
Diagnostic Code 6260 provided that if tinnitus was shown to 
be recurrent, a maximum 10 percent rating was warranted.  
(The criteria in effect during this period removed the 
earlier requirement that tinnitus be a symptom of either a 
head injury, a concussion, or of acoustic trauma.)  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (in effect from June 10, 1999, 
to June 12, 2003).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants a rating of 10 
percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Note 
(1) of this Code provides that a separate rating for tinnitus 
may be combined with a rating under Diagnostic Codes 6100, 
6200, 6204, or other Diagnostic Code, except when tinnitus 
supports a rating under one of those Diagnostic Codes.  Note 
(2) provides that a single rating is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one ear 
or both ears, or in the head.  Note (3) provides that 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not evaluated under this Diagnostic Code, but 
as part of any underlying condition causing it.  38 C.F.R. 
§ 4.87 (2003).

In VAOPGCPREC 2-2003 (May 22, 2003), the VA General Counsel 
held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other Diagnostic Code.  

The veteran and his representative assert that the RO erred 
by not assigning the veteran separate compensable ratings for 
tinnitus in each ear under the provisions of 38 C.F.R. 
§ 4.25(b).  They state that the rating schedule at the time 
of the September 2002 rating decision did not limit tinnitus 
to a single rating for either unilateral or bilateral 
tinnitus.  The provisions of 38 C.F.R. § 4.25(b) state in 
pertinent part:  "Except as otherwise provided in this 
schedule, the disabilities arising from a single disease 
entity, e.g. arthritis, multiple sclerosis, cerebrovascular 
accident, etc. are to be rated separately as are all other 
disabling conditions, if any."  38 C.F.R. § 4.25(b) (2003).

While the present criteria under Code 6260 clearly prohibit 
separate ratings for tinnitus bilaterally, there is no 
disputing that at the time the RO rendered the December 2000 
rating decision, which granted service connection for 
tinnitus and assigned a 10 percent rating, this prohibition 
was not clearly laid out.  In Wanner v. Principi, 17 Vet. 
App. 4 (2003) (which has since been reversed on grounds other 
than 38 C.F.R. § 4.25(b); See Wanner v Principi, 03-7169 
(Fed. Cir. June 2, 2004)), the Court found that the Board had 
failed to adequately address § 4.25(b) in rating the 
veteran's tinnitus and remanded the matter to the Board for 
such consideration.  However, the Court went on to note the 
following:  "It is unclear whether the 'all other disabling 
conditions' language in § 4.25(b) refers to 'all' such 
disabling conditions generally or if that phrase is intended 
to refer to 'disabilities arising from a single disease 
entity.'"  The Court went on to state that "[t]he Board 
should consider this matter in readjudicating the appellant's 
claim."  

After Wanner, however, a General Counsel opinion was issued 
that clearly prohibited separate ratings for each ear for 
tinnitus.  VAOPGCPREC 2-2003.  The Board is bound by 
precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Based on the foregoing, the Board finds that the law, and not 
the evidence, is dispositive, and the claim for an increased 
rating for tinnitus is denied due to the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus is denied.


REMAND

The veteran is service-connected with a noncompensable rating 
for allergic rhinitis.

Service medical records reflect that the veteran underwent 
rhinoplasty prior to entering active service. 

The veteran's service medical records contain numerous 
entries reflecting treatment for, and diagnoses of, acute 
rhinitis and chronic sinusitis.  A June 1983 record reflects 
that a bilateral submucous resection and outfracturing of 
inferior turbinates with nasal antral windows operation was 
performed as a result of a diagnosis of "nasal 
obstruction."

A November 2002 VA Ear Disease examination contains a 
diagnosis of vasomotor type rhinitis of indeterminate 
etiology.
 
Private medical records submitted by the veteran reflect 
various diagnoses of allergic rhinitis, sinusitis, chronic 
sinusitis, maxillary sinus disease, bilateral ethmoid, and 
bronchial asthma.
The veteran's claimed disability was "nose surgery."   The 
RO rated the claimed disability under "allergic or vasomotor 
rhinitis."  In the December 2002 rating decision, the RO 
noted that "Since the disability at issue does not have its 
own evaluation criteria assigned in VA regulations, a closely 
related disease or injury was used for this purpose."

At his March 2004 hearing, the veteran said he believed that 
he had been misdiagnosed and that he should be service-
connected for sinusitis rather than allergic rhinitis.  He 
pointed out that, after the initial rating decision, he 
provided the RO with private medical records showing 
diagnoses of sinusitis, but the RO did not schedule him for 
another medical examination to determine if he did, in fact, 
have sinusitis.  

The Board finds that the veteran's claim that he should be 
service-connected for sinusitis is inextricably intertwined 
with the issue on appeal of a compensable rating for allergic 
rhinitis.  Therefore, the Board may not properly review the 
veteran's claim for a compensable rating for allergic 
rhinitis until the RO develops and adjudicates the veteran's 
claim of entitlement for service connection for sinusitis.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).

Whether the veteran is properly service-connected for 
allergic rhinitis, or should be service-connected for 
sinusitis, or should be service-connected for some other 
disability, is not clear on the present record.  Nor can it 
be determined if there is an etiological link between the 
many and varied diagnoses, or whether there is an etiological 
link between any of the diagnoses, other than allergic 
rhinitis, and active service.  Further examination is 
necessary in accordance with the provisions of 38 U.S.C.A. 
§ 5103(d) (West 2002).  





Accordingly, this case is REMANDED to the RO for the 
following action:

1.	The RO should request that the 
veteran
provide the names and addresses of 
all health care providers who have 
treated him for any of the diagnosed 
conditions of record.

2.	After obtaining any needed signed 
releases
from the veteran, the RO should 
request copies of all the additional 
records of health care providers 
identified by him, in particular, 
Dr. Taft in Dayton, Indiana.  All 
records received should be 
associated with the claims file and, 
if any requested records are 
unavailable, documentation to that 
effect must be added to the claims 
file.

3.   The RO should then schedule the 
veteran for a VA examination by an 
ear, nose, and throat specialist to 
determine the nature, extent, and 
etiology of the claimed disability. 
The claims file should be made 
available to, and be reviewed by, 
the examiner in conjunction with the 
examination.

All necessary tests and studies 
should be accomplished, and all 
clinical findings should be reported 
in detail. A complete medical 
history of the veteran's nasal 
condition should be obtained, to 
include whether such condition has 
resulted in periods of 
incapacitation. 

The examiner should reconcile the 
many diagnoses of record by 
determining whether the veteran has 
allergic rhinitis and/or chronic 
sinusitis.  The relationship between 
these conditions, if any, should be 
addressed.

Should it be determined that a 
diagnosis of chronic sinusitis is 
warranted, the examiner should 
provide an opinion as to the 
likelihood that this condition had 
its onset in, or is otherwise 
related to, the veteran's period of 
active service.

All opinions and conclusions 
expressed must be supported by a 
complete rationale in a written 
report.  

4.   After ensuring that all 
requested development has been 
accomplished in accordance with the 
instructions noted above, the RO 
should readjudicated the issue of 
entitlement to an initial 
compensable evaluation for allergic 
rhinitis, and determine if service 
connection is warranted for any 
other disabilities identified by the 
examiner in paragraph 3. above.

If any determination of the claim is 
unfavorable to the veteran, the RO 
should furnish him and his 
representative with a Supplemental 
Statement of the Case and afford him 
a reasonable period of time in which 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



